935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph B. SHUMATE, Jr., Plaintiff-Appellant,v.SIGNET BANK, (formerly Bank of Virginia), Defendant-Appellee.
No. 90-2141.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1991.Decided June 20, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen M. Williams, Senior District Judge.  (CA-87-250-R)
Joseph B. Shumate, Jr., appellant pro se.
Robert F. Brooks, Sr., George R. Pitts, Hunton & Williams, Richmond, Va., for appellee.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Joseph P. Shumate, Jr., appeals from the district court's order dismissing certain claims he filed against Signet Bank and from its order denying his motion to alter judgment pursuant to Fed.R.Civ.P. 59.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shumate v. Signet Bank, CA-87-250-R (W.D.Va. June 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.